Exhibit 10.1
BEAZER HOMES USA, INC.
2010 EQUITY INCENTIVE PLAN
EMPLOYEE AWARD AGREEMENT FOR
OPTION AND RESTRICTED STOCK
     THIS AWARD AGREEMENT (this “Agreement”) is made as of [ ___ ___,] 2010 by
and between BEAZER HOMES USA, Inc., a Delaware corporation (the “Company”), and
                     (“Participant”).
WITNESSETH:
     WHEREAS, the Company pursuant to its 2010 Equity Incentive Plan (the
“Plan”) wishes to make certain awards to Participant.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree to the terms set
forth below. The terms of this Agreement shall be interpreted in accordance with
the Plan, and any capitalized term used in this Agreement but not defined herein
shall have the meaning set forth in the Plan.
1. GRANT OF OPTION TO ACQUIRE COMMON STOCK
     (a) Grant; Effective Date; Option Price. The Company hereby notifies
Participant that the Company has granted to Participant in accordance with the
Plan, and effective as of                      ___, 2010 (the “Option Effective
Date”), the right and option (hereinafter referred to as the “Option”) to
purchase, on the terms and conditions set forth herein, all or any part of an
aggregate of ___ Shares at a price per Share equal to the closing price per
Share as reported by the New York Stock Exchange (the “NYSE”) at the close of
business on the Option Effective

 



--------------------------------------------------------------------------------



 



Date ($___) (the “Option Price”), subject to adjustment as provided in Section 3
below. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
          The Company will at all times during the Option Term (as set forth in
Section 1(b)(i) below) reserve and keep available such number of Shares as will
be sufficient to satisfy the requirements of this Agreement.
     (b) Duration and Exercisability of Option; Limitations on Exercisability.
          (i) The Option shall in all events terminate and no longer be
exercisable at 11:59 p.m. (ET) on the seventh anniversary of the Option
Effective Date (the period commencing on the Option Effective Date and ending at
11:59 p.m. (ET) on the seventh anniversary thereof being referred to herein as
the “Option Term”).
          (ii) (A) The Option shall not be exercisable, in whole or in part,
prior to the first anniversary of the Option Effective Date, but shall become
vested and exercisable by Participant as to one-third (1/3) of the aggregate
Shares subject to the Option (rounded down to the nearest whole Share) on each
of the first and second anniversaries of the Option Effective Date and with
respect to the remaining Shares subject to the Option on the third anniversary
of the Option Effective Date, provided that the Participant has remained
continuously employed with the Company and/or its Affiliates from the Option
Effective Date until each such vesting date.
               (B) Notwithstanding Section 1(b)(ii)(A) above, the Option shall
become vested and exercisable in full upon the occurrence of a Change in Control
(as defined in

- 2 -



--------------------------------------------------------------------------------



 



the Plan), provided that Participant has remained continuously employed with the
Company and/or its Affiliates from the Option Effective Date until such Change
in Control.
               (C) Notwithstanding Section 1(b)(ii)(A) above, in the event
Participant terminates employment with the Company (and its Affiliates) by
reason of “Retirement” (as hereinafter defined), in addition to any Shares that
previously became vested and exercisable, the Option shall become vested and
exercisable with respect to such additional number of Shares (rounded down to
the nearest whole Share) as equals (1) the product of (x) the total number of
Shares underlying such Option awarded to Participant as described in Section
1(a) hereof multiplied by (y) a fraction, the numerator of which shall be equal
to the number of whole months (counting each month as ending on the first day of
a calendar month) elapsed from the Option Effective Date until the date of such
Retirement (not to exceed 36) and the denominator of which shall be 36, less
(2) the number of Shares underlying such Option that vested and became
exercisable pursuant to Section 1(b)(ii)(A) or (B) above prior to the date of
such Retirement.
               For purposes of this Agreement, “Retirement” shall mean a
voluntary termination of employment by Participant at age 65 or older with at
least five (5) years of service with the Company and/or its Affiliates.
Participant may request approval for Retirement treatment if between the ages of
62 and 65 with at least five (5) years of service with the Company and/or its
Affiliates at the time of any voluntary termination. At the sole discretion of
the Committee, such requests can be approved or denied.
          (iii) During the lifetime of Participant, the Option shall be
exercisable only by Participant (or, subject to Section 1(d)(ii) or (iii) below,
by Participant’s guardian or legal

- 3 -



--------------------------------------------------------------------------------



 



representative or Permitted Transferee (as hereinafter defined) to whom the
Option has been gifted or transferred pursuant to a domestic relations order)
and shall not be assignable or transferable by Participant other than (A) to an
individual by will or the laws of descent and distribution, or (B) to a
Permitted Transferee by gift or transfer pursuant to a domestic relations order.
For purposes of this Agreement, “Permitted Transferee” shall mean (A) any person
who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act of 1933, as amended (the
“Act”) (collectively “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and the Participant’s Immediate Family Members; (C) a
partnership or limited liability company whose only partners or shareholders are
the Participant and the Participant’s Immediate Family Members; or (D) any other
transferee as may be approved by the Committee in its sole discretion.
          (iv) The exercise of all or any part of the Option shall only take
effect at such time that the issuance of the Shares pursuant to such exercise
will not violate any state or federal securities or other laws or the rules of
the NYSE or any other exchange upon which the Company’s securities may then be
trading. Any other provision of this Agreement notwithstanding, the Company
shall have the right to designate one or more periods of time during which the
Option shall not be exercisable if the Company determines (in its sole
discretion) that such limitation on exercise could in any way facilitate a
lessening of any restriction on transfer pursuant to the Act or any state
securities laws with respect to any issuance of securities by the Company,
facilitate the registration or qualification or any securities by the Company
under the Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Act or any

- 4 -



--------------------------------------------------------------------------------



 



applicable state securities laws for the issuance or transfer of any securities.
Such limitation on exercise shall not affect the date on which the Option
becomes vested or the Option Term pursuant to clause (i) of this Section 1(b) in
any way other than to limit the periods during which the Option shall be
exercisable.
     (c) No Rights as a Shareholder. Participant shall have none of the rights
of a Shareholder with respect to Shares subject to the Option until such Shares
shall have been issued to Participant upon exercise of the Option. No
adjustments will be made for dividends or other distributions or rights if the
applicable record date occurs before a stock certificate is issued pursuant to
Participant’s exercise of the Option.
     (d) Effect of Termination of Employment on Option.
          (i) In the event that Participant has a “Termination for Cause” (as
hereinafter defined) or in the event Participant voluntarily resigns (other than
due to Retirement or becoming “Disabled” as hereinafter defined), both the
vested and unvested portions of the Option shall terminate as of such date of
resignation or termination and shall no longer be exercisable.
          For purposes of this Agreement, a “Termination for Cause” shall mean a
termination of employment by the Company or an Affiliate due to any of the
following: (A) any act or failure to act (or series or combination thereof) by
Participant done with the intent to harm in any material respect the interests
of the Company or any Affiliate thereof; (B) the commission by Participant of a
felony; (C) the perpetration by Participant of a dishonest act or common law
fraud against the Company or any Affiliate thereof; (D) a grossly negligent act
or failure to act (or series or combination thereof) by Participant detrimental
in any material

- 5 -



--------------------------------------------------------------------------------



 



respect to the interests of the Company or any Affiliate thereof; (E) the
material breach by Participant of his/her agreements or obligations under
his/her employment agreement, if applicable; or (F) the continued refusal to
follow directives which are consistent with Participant’s duties and
responsibilities.
          (ii) In the event Participant’s employment is terminated as a result
of either his/her becoming “Disabled” (as hereinafter defined) or a “Termination
Not for Cause” (as hereinafter defined) prior to the complete exercise of the
Option, then the Option, to the extent vested and exercisable at that time
pursuant to Section 1(b)(ii) hereof, may be exercised at any time within twelve
(12) months after the date of such termination as a result of becoming Disabled
or within three (3) months after the date of such termination as a result of a
Termination Not for Cause, after which time any remaining portion of the Option
shall terminate and no longer be exercisable. In this case the Option may be
exercised by Participant, his/her guardians or legal representatives, or by any
Permitted Transferee to whom the Option is gifted or transferred pursuant to a
domestic relations order to the extent of the full number of Shares which
Participant was entitled to purchase under the Option on the date of such
termination and subject to the condition that no portion of the Option shall be
exercisable after the expiration of the Option Term. Any portion of the Option
that is not vested as of the date the Participant’s employment is terminated as
a result of becoming Disabled or a Termination Not for Cause shall terminate as
of such date and shall no longer be exercisable.
          For purposes of this Agreement, Participant shall be deemed “Disabled”
if the Participant becomes ill or is injured or otherwise becomes disabled or
incapacitated such that, in the opinion of the Committee, he/she cannot fully
carry out and perform his/her duties as an

- 6 -



--------------------------------------------------------------------------------



 



employee of the Company (or its Affiliates), and such disability or incapacity
shall continue for a period of forty-five (45) consecutive days.
          For purposes of this Agreement, a “Termination Not for Cause” shall
mean a Participant’s termination of employment by the Company (or its
Affiliates) which is not a Termination for Cause.
          (iii) In the event Participant dies while an employee of the Company
or its Affiliates prior to the complete exercise of the Option, then the Option,
to the extent vested and exercisable at that time pursuant to Section 1(b)(ii)
hereof, may be exercised at any time within twelve (12) months after
Participant’s death, after which time any remaining portion of the Option shall
terminate and no longer be exercisable. In this case, the Option may be
exercised by his/her guardian or legal representatives or by any Permitted
Transferee to whom the Option has been gifted or transferred pursuant to a
domestic relations order, or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution, as
applicable, to the extent of the full number of Shares which Participant was
entitled to purchase under the Option on the date of such death, and subject to
the condition that no portion of the Option shall be exercisable after the
expiration of the Option Term. Any portion of the Option that is not vested as
of the date the Participant’s death shall terminate as of such date and shall no
longer be exercisable.
          (iv) In the event Participant terminates employment with the Company
(or its Affiliates) by reason of Retirement, then the Option, to the extent
vested and exercisable at that time pursuant to Section 1(b)(ii) hereof, may be
exercised at any time within twelve (12) months after Participant’s Retirement,
after which time any remaining portion of the Option shall

- 7 -



--------------------------------------------------------------------------------



 



terminate and no longer be exercisable, subject to the condition that no portion
of the Option shall be exercisable after the expiration of the Option Term. Any
portion of the Option that is not vested as of the date of Participant’s
termination by reason of Retirement shall terminate as of such date and shall no
longer be exercisable.
     (e) Effect of a Change in Control of the Company on the Option. In the
event of a Change in Control (as defined in the Plan), the Company shall use its
commercially reasonable efforts to notify Participant that a Change in Control
will occur and the Company shall give to Participant, in the Company’s sole
discretion, either (i) a reasonable time thereafter within which to exercise any
portion of the Option to the extent vested and exercisable and not exercised
previously, prior to the effectiveness of such Change in Control, at the end of
which time the Option shall terminate and no longer be exercisable (provided
that, to the extent vesting of any portion of such Option is contingent on the
Change in Control, the exercise of such portion of the Option shall also be
contingent on consummation of the Change in Control), or (ii) the right, after
the Change in Control, to exercise the remaining portion of the Option (or a
substitute option) as to such number of shares of stock of the corporation
succeeding the Company or acquiring its business by reason of such Change in
Control as may be determined in accordance with Section 3 below. Alternatively,
the Committee, in its sole discretion, may provide for the redemption of the
unexercised portion of the Option at the time of the Change in Control in
exchange for an amount of cash or other property equal to the excess of (i) the
amount of cash or other property that would have been realized by Participant on
the Change in Control with respect to the Shares subject to such portion of the
Option had such portion of

- 8 -



--------------------------------------------------------------------------------



 



the Option been exercised immediately prior to the Change in Control over
(ii) the aggregate Option Price for such number of Shares subject to the
unexercised portion of the Option.
     (f) Manner of Exercise; Form of Payment.
          (i) The Option can be exercised only by Participant or other proper
party (as permitted by Section 1(b)(iii) above) by delivering a timely written
notice to the Company at its principal office. The notice shall state the number
of Shares as to which the Option is being exercised and be accompanied by
payment in full of the Option Price for all Shares designated in the notice.
          (ii) Participant may pay the Option Price in cash, by check (bank
check, certified check or personal check), by money order or by wire transfer.
In addition, with the approval of the Committee, Participant may pay the Option
Price, by (A) having the Company withhold a portion of the Shares otherwise to
be delivered upon the exercise of the Option having a Fair Market Value equal to
the Option Price; (B) delivering to the Company (actually or by attestation)
Shares other than the Shares issuable upon the exercise of the Option with a
Fair Market Value equal to the Option Price; (C) a cashless exercise through a
broker; or (D) any combination of cash, check, money order or wire transfer and
any of Sections 1(f)(ii)(A) through (C). Any election to have Shares withheld
must be made on or before the date that the Option Price is to be paid.
2. AWARD OF RESTRICTED STOCK
     (a) Award; Effective Date. The Company hereby notifies Participant that,
effective as of                      ___, 2010 (the “Restricted Stock Effective
Date”), the Company has awarded to Participant ___ Shares, subject to the terms
of the Plan and subject to such

- 9 -



--------------------------------------------------------------------------------



 



further restrictions as are set forth below. Such restricted Shares are
hereinafter referred to as “Restricted Stock.”
     (b) Vesting; Change in Control; Restrictions. (i) Subject in each case to
the provisions of this Section 2, Participant’s rights with respect to the
Restricted Stock awarded hereunder shall vest as follows: 100% of the Restricted
Stock awarded will vest on the third anniversary of the Restricted Stock
Effective Date, provided that Participant has remained continuously employed
with the Company and/or its Affiliates from the Restricted Stock Effective Date
until such vesting date.
          (ii) Notwithstanding Section 2(b)(i), upon the occurrence of a Change
in Control of the Company, all Restricted Stock not theretofore vested pursuant
to Section 2(b)(i) above shall become immediately vested, provided that
Participant has remained continuously employed with the Company and/or its
Affiliates from the Restricted Stock Effective Date until such Change in
Control.
          (iii) In the event of Participant’s death, “Termination Not for Cause”
(as defined in Section 1(d) above), or termination of employment as a result of
becoming “Disabled” (as defined in Section 1(d) above) or by reason of
“Retirement” (as defined in Section 1(b) above), prior to the third anniversary
of the Restricted Stock Effective Date, then the Restricted Stock will vest with
respect to that number of Shares (rounded down to the nearest whole Share) as
equals the product of (x) the total number of Shares awarded to Participant as
described in Section 2(a) hereof multiplied by (y) a fraction, the numerator of
which shall be equal to the number of whole months (counting each month as
ending on the first day of a calendar month) elapsed from the Restricted Stock
Effective Date until the date of such death,

- 10 -



--------------------------------------------------------------------------------



 



Termination Not for Cause, termination as a result of becoming Disabled or by
reason of Retirement (not to exceed 36) and the denominator of which shall be
36.
          (iv) Prior to vesting, the Restricted Stock shall not be voluntarily
or involuntarily sold, assigned, transferred, pledged, alienated, hypothecated
or encumbered by Participant, other than by will or the laws of descent and
distribution.
          (v) Prior to vesting, Participant shall have voting rights and receive
dividends, if and when declared, on the Restricted Stock held by the Company on
behalf of Participant.
     (c) Forfeiture of Restricted Stock. Pursuant to Section 6.3(c) of the Plan:
          (i) In the event that Participant has a Termination for Cause or
voluntarily resigns from or otherwise terminates his/her employment with the
Company or any of its Affiliates (other than termination by reason of death,
becoming Disabled or Retirement and other than Termination Not for Cause), then
the Restricted Stock which is held by Participant on the date of such
termination shall be forfeited by Participant, and the Company shall have no
further obligation to Participant with respect to such forfeited Restricted
Stock.
          (ii) In the event Participant’s employment is terminated by the
Company or any of its Affiliates as a Termination Not for Cause or by reason of
death, or in the event Participant’s employment is terminated by reason of
his/her becoming Disabled or by reason of Retirement, then the Restricted Stock
that has not become vested in accordance with Section 2(b) above prior to, or at
the time of, such death or other termination of employment shall be forfeited by
Participant, and the Company shall have no further obligation to Participant
with respect to such forfeited Restricted Stock.

- 11 -



--------------------------------------------------------------------------------



 



     (d) Stock Certificates. The Restricted Stock awarded hereunder shall be
held in a book entry account by the Company. Appropriate adjustments shall be
made by the Company to the Restricted Stock awarded hereunder to reflect changes
made by the Committee pursuant to those events described in Section 3 below.
Upon vesting of the Restricted Stock awarded hereunder, a certificate or
certificates representing such Shares shall be delivered to the Participant,
which certificate or certificates may contain such legends as the Company, in
its sole discretion, deems necessary or advisable in connection with applicable
securities laws. Such certificates shall be delivered as soon as
administratively practicable, but no later than 30 days after vesting.
3. ADJUSTMENTS
     If there shall be any change in the Shares through (i) dividends or other
distributions (whether in the form of cash, Shares, other securities or other
property), (ii) recapitalization, (iii) stock split, (iv) reverse stock split,
(v) reorganization, (vi) merger, (vii) consolidation, (viii) split-up,
(ix) spin-off, (x) combination, (xi) repurchase or exchange of Shares or other
securities of the Company, (xii) issuance of warrants or other rights to
purchase Shares or other securities of the Company or (xiii) other similar
corporate transaction or event that affects the Shares, then appropriate
adjustments in the outstanding portion of the Option or Restricted Stock shall
be made by the Committee, in its sole discretion under the Plan, in order to
prevent dilution or enlargement of the Option or Restricted Stock rights
contemplated hereby. Such adjustments may include, where appropriate, changes in
the number and type of Shares subject to the Option or Restricted Stock and/or
the Option Price.

- 12 -



--------------------------------------------------------------------------------



 



4. MISCELLANEOUS
     (a) The Plan. The grant of the Option and award of Restricted Stock
provided for herein are made pursuant to the Plan and are subject to its terms.
The Plan is available for inspection during business hours at the principal
offices of the Company (currently located at 1000 Abernathy Road, Suite 1200,
Atlanta, Georgia 30328), and a copy of the Plan may be obtained by Participant
through a request in writing therefor directed to the Secretary of the Company.
To the extent the terms of this Agreement are inconsistent with the Plan, the
terms of the Plan shall control.
     (b) No Right to Employment. This Agreement shall not confer on Participant
any right with respect to continuance of employment by the Company or any
Affiliates, nor will it interfere in any way with the right of the Company or
any Affiliate to terminate such employment at any time for any reason.
     (c) Taxes. The Participant shall be responsible for satisfying any income
and employment tax withholding obligations attributable to participation in the
Plan, the exercise of the Option and the vesting of Restricted Stock.
Participant may elect to satisfy his/her federal and state income and employment
tax withholding obligations upon the exercise of the Option or vesting of
Restricted Stock, by (i) having the Company withhold a portion of the Shares
otherwise to be delivered upon the exercise of the Option or vesting of
Restricted Stock having a Fair Market Value equal to the minimum amount of
federal and state income and employment taxes required to be withheld,
(ii) delivering to the Company (actually or by attestation) Shares other than
the Shares issuable upon the exercise of the Option or vesting of Restricted
Stock

- 13 -



--------------------------------------------------------------------------------



 



with a Fair Market Value equal to such taxes, (iii) delivering to the Company
cash, check (bank check, certified check or personal check), money order or wire
transfer equal to such taxes upon the exercise of the Option or vesting of
Restricted Stock, (iv) a cashless exercise through a broker or (v) any
combination of Sections 4(c)(i) through (iv). Any election to have Shares
withheld must be made on or before the date that the amount of tax to be
withheld is determined.
     (d) Waivers. No waiver at any time of any term or provision of this
Agreement shall be construed as a waiver of any other term or provision of this
Agreement and a waiver at any time of any term or provision of this Agreement
shall not be construed as a waiver at any subsequent time of the same term or
provision.
     (e) Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof.
     (f) Counterparts. This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.
     (g) Board and Committee Determinations. All matters to be determined by the
Board or any committee thereof, including, without limitation, the Compensation
Committee, pursuant to the terms of this Agreement shall be determined by the
members of the Board or such duly authorized committee without the vote of
Participant.
     (h) Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this EMPLOYEE AWARD
AGREEMENT FOR OPTION AND RESTRICTED STOCK covering the grant of Option and award
of Restricted Stock effective as of                     , 2010.

            BEAZER HOMES USA, INC.
      By:           Fred J. Fratto        Senior Vice President, Human
Resources          PARTICIPANT



        Name          

- 15 -